                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:16 CV 310

ROBERT MULLINAX.,                      )
                                       )
           Plaintiff,                  )
                                       )
      v.                               )                            ORDER
                                       )
ADVANCED AUTO PARTS, INC., ET AL., )
                                       )
           Defendant.                  )
______________________________________ )

       This matter is before the Court upon the Motion for Admission Pro Hac Vice and

Affidavit (Doc. 421) filed by William M. Graham. Upon review of the Motion, it appears

that Mr. Graham, a member in good standing of the Bar of this Court, is local counsel for

Plaintiff and that he seeks the admission of Charles W. Branham III, who the Motion

represents as being a member in good standing of the “U.S. District Court of Texas.” While

this reference is unclear--there are multiple federal districts in Texas—the Motion also

certifies that Mr. Branham is admitted to practice before the Eastern, Western, and

Southern Districts of Texas, as well as before other federal courts. It further appears that

the requisite admission fee has been paid.

       Accordingly, the Court GRANTS the Motion (Doc. 421) and ADMITS Charles W.

Branham III to practice pro hac vice before the Court in this matter while associated with

local counsel.


                                       Signed: December 17, 2018
